Citation Nr: 0111921	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease, old, residuals, right knee injury, currently rated 
30 percent disabling.

2.  Entitlement to service connection for the residuals of a 
right wrist injury, secondary to service connected Osgood-
Schlatter's disease, old, residuals, right knee injury.

3.  Entitlement to service connection for a low back 
disorder, secondary to service connected Osgood-Schlatter's 
disease, old, residuals, right knee injury.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from April 1956 to 
February 1958.  This appeal comes before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The issue of entitlement to service connection for a low back 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant's service connected Osgood-Schlatter's 
disease, old, residuals, right knee injury, is primarily 
manifested by pain, limitation of motion, and instability of 
the knee, without limitation of extension to 30 degrees or 
more, or malunion or nonunion of the tibia and fibula.

2.  The appellant sustained a right wrist injury as a result 
of a fall due to his service connected Osgood-Schlatter's 
disease, old, residuals, right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
Osgood-Schlatter's disease, old, residuals, right knee 
injury, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, 
Diagnostic Codes 5257, 5261, 5262 (2000).

2.  The residuals of a right wrist injury are proximately due 
to or the result of the appellant's service connected Osgood-
Schlatter's disease, old, residuals, right knee injury.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected right knee disability than those already of 
record.  The appellant has been notified of the applicable 
laws and regulations, the reasons for the rating assigned, 
and the evidence necessary to establish a higher rating.  
There is no further duty to notify him of what is necessary 
to establish entitlement to a higher rating.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist the appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The appellant was awarded service connection for Osgood-
Schlatter's disease, old, right knee, by means of a rating 
decision dated in June 1973.  He was rated noncompensable 
under Diagnostic Code 5257.  The evidence of record at that 
time included his service medical records, which included a 
January 1957 treatment note which indicated that the 
appellant injured his right tibial tubercle while playing 
volleyball 2 months earlier, and again reinjured the right 
leg one month later.  X-rays conducted in January 1957 showed 
that there was fragmentation of the epiphysis for the tibial 
tubercle and possibly some soft tissue swelling, which was 
due to the residuals of osteochondritis (Osgood-Schlatter's 
disease) involving the tibial tubercle.  X-rays in November 
1957 showed some improvement in the bony architecture; the 
fragments of the tibial tubercle did not appear as cystic in 
appearance.  Also of record at that time was a report of a VA 
examination, dated in May 1973, which noted a diagnosis of 
Osgood-Schlatter's disease, old, right knee.  

The appellant filed a claim for an increased rating in July 
1998, and, following VA examination in August 1998, the RO 
increased his disability rating to 10 percent disabling 
effective from July 1998.  

In March 1999, the appellant submitted a statement indicating 
that his right knee was getting worse and that he wanted to 
be rechecked.  A rating decision dated in May 1999 denied his 
claim for an increased rating.  In August 1999, the appellant 
filed a notice of disagreement.  Subsequently, a rating 
decision dated in September 1999 increased his disability 
rating to 30 percent disabling, effective from March 31, 
1999.  A statement of the case was not issued at that time; 
rather, it was issued  in April 2000, following a December 
1999 rating decision which confirmed the prior 30 percent 
rating assigned.  His hearing transcript, dated in May 2000, 
constitutes his substantive appeal.  See Tomlin v. Brown, 5 
Vet.App. 355 (1993)(an oral statement at an RO hearing, when 
later reduced to writing in transcript, operated as the 
functional equivalent of a "written communication" for 
purposes of filing an NOD).  Thus, the Board finds that a 
timely appeal of the May 1999 rating decision has been filed.  
38 C.F.R. § 20.302.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
 
Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's right knee disability has been rated by the 
RO utilizing DC 5257.  Under DC 5257, knee, other impairment 
of, recurrent subluxation or lateral instability, a 10 
percent rating is assigned for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  The appellant has already been 
assigned the maximum rating allowed under DC 5257, therefore 
further evaluation under this code is not necessary as no 
higher rating is authorized under the rating code.

Other diagnostic codes used in rating disorders of the knee 
which allow for a higher rating are DC 5256, 5261 and 5262.  
DC 5256 requires ankylosis of the knee.  DC 5261 requires 
extension limited to 30 degrees or more, in order to receive 
a rating higher than 30 percent.  And, DC 5262, tibia and 
fibula, impairment of, requires malunion or nonunion of the 
tibia and fibula, in order to receive a rating higher than 30 
percent.  The Board notes that VA examination in March 2000 
showed active range of motion from 5 to 125 degrees, and 
passive range of motion from 5 to 133 degrees.  Thus, 
ankylosis or limitation of motion to a degree which would 
warrant a rating higher than 30 percent is not shown under DC 
5256 and 5261.  

In addition, the medical evidence of record does not show 
malunion or nonunion of the tibia and fibula.  It is 
specifically noted that x-rays of the right knee conducted in 
June 1999 showed that the appellant had previous surgery with 
placement of an orthopedic plate and five screws at the site 
of a distal fibula shaft fracture and orthopedic screw 
affixing the medial malleolus.  Fracture line had healed in 
these regions.  There was callous formation at the site of 
the distal fibula shaft fracture.  Good alignment and 
position was noted.  MRI of the right knee conducted in July 
1999 showed an area of increased signal at the posterior and 
middle part of the medial meniscus, linear in shape and 
extending to the articular surface as well as to the 
peripheral part of the meniscus.  The appearance was 
consistent with a tear.  Abnormal increased signal within the 
bone at the upper end of the tibia was demonstrated 
posteromedially.  The appearance of this area was consistent 
with bone bruise.  The remainder of the examination was 
within normal limits.  As the evidence of record fails to 
show malunion or nonunion of the tibia and fibula, an 
increased rating under DC 5262 is not warranted.  
Accordingly, the Board concludes that a rating higher than 30 
percent is not warranted under the applicable rating 
criteria.  

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the appellant has functional impairment 
primarily due to pain, instability, and limitation of motion, 
which is being adequately compensated by the current 30 
percent rating assigned.  His functional impairment is not 
shown to rise to the level of the next higher rating under DC 
5256 (ankylosis), 5261 (limitation of extension), or 5262 ( 
impairment of tibia and fibula).  Therefore, a higher rating 
for functional impairment under the DeLuca principles is not 
warranted.  

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
employment so as to make application of the regular schedular 
criteria impractical.  The Board specifically notes that the 
appellant has other disorders (e.g., wrist, back), not 
currently being considered for an increased rating, which 
affect his employability.  His right knee disability is not 
shown to so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
In short, the disability picture in this case is not so 
exceptional or unusual so as to require referral for the 
assignment of an extraschedular rating.   

II.  Right Wrist.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310. 

In the case at hand, the appellant contends that he sustained 
a right wrist injury when he attempted to throw a basketball 
and his right knee gave way and he fell.  Private medical 
records indicate that in June 1997, he sustained a comminuted 
intra-articular right distal radius fracture.  The emergency 
room report indicates that he reported that his right leg 
gave out causing him to fall on his right wrist.  He was 
apparently attempting to throw a basketball when this 
occurred.  

The Board finds that entitlement to service connection is 
warranted in this case.  The Board finds the appellant's 
assertion as to the reason for and the manner of the falling 
injury was credible, especially given that he initially made 
this statement at the emergency room, and for treatment 
purposes.  The Board also notes that the medical evidence of 
record confirms that the appellant's right knee does have a 
tendency to buckle.  Giving the appellant the benefit of the 
doubt, the Board finds that the evidence supports the finding 
that the appellant fell as a result of his service connected 
right knee disability, sustaining a fracture of the right 
wrist.  Service connection is therefore granted.  

The Board notes that there has been a change in the law 
during the pendency of this appeal under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and that the RO has not adjudicated this issue 
under the VCAA.  However, since the Board is granting the 
benefit sought on appeal, there is no prejudice to the 
appellant in proceeding with a decision without first 
remanding for RO consideration.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to an increased rating for Osgood-Schlatter's 
disease, old, residuals, right knee injury is denied.

Entitlement to service connection for the residuals of a 
right wrist injury, secondary to service connected Osgood-
Schlatter's disease, old, residuals, right knee injury, is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This assistance includes 
obtaining any worker's compensation records from the 1989 and 
1994 on the job incidents, as well as scheduling the 
appellant for a VA examination to determine whether his 
current back disability is secondary to his service connected 
right knee disorder.  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary steps 
to obtain any worker's compensation 
records from the 1989 and 1994 on the job 
incidents, as well as schedule the 
appellant for a VA examination to 
determine whether his current back 
disability is secondary to his service 
connected right knee disorder.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



